t c memo united_states tax_court charles brumbaugh and c e holifield petitioners v commissioner of internal revenue respondent docket no filed date william marc weintraub for petitioners kris h an and jordan scott musen for respondent memorandum opinion lauber judge on date the internal_revenue_service irs or respondent filed a motion to dismiss and to strike partnership items respon- dent contends that petitioners’ claim of entitlement to additional flowthrough losses from panorama llc panorama a partnership for federal_income_tax purposes must be dismissed because the court lacks jurisdiction to consider them this question turns on whether panorama is subject_to the partnership procedural rules of the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite petitioners argue that panorama is not covered by tefra but is exempt because it is a small partner- ship see sec_6231 we disagree and accordingly will grant respon- dent’s motion to dismiss as to the partnership items discussed below background there is no dispute concerning the following facts which are derived from the parties’ pleadings and motion papers and the attached exhibits these facts are stated solely for the purpose of deciding this motion and not as findings_of_fact in this case see rule b fed r civ p a 115_tc_15 aff’d 269_f3d_854 7th cir on their joint federal_income_tax return for petitioners claimed on schedule c profit and loss from business an interest_deduction of dollar_figure in a timely issued notice_of_deficiency the irs disallowed dollar_figure of this interest_deduction for lack of substantiation the irs also determined that certain losses that petitioners deducted on schedule e supplemental income and loss were all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar subject_to the passive loss limitation under sec_469 and asserted an accuracy-related_penalty under sec_6662 none of the adjustments set forth in the notice_of_deficiency relates to deductions claimed by panorama petitioners contend that they are entitled to deduct additional flowthrough losses from panorama beyond those originally reported to them on schedule_k-1 partner’s share of income deductions credits etc in particular petitioners contend that they erroneously claimed the disallowed interest_deduction of dollar_figure on their schedule c instead they say that this interest_deduction should have been reported by panorama and should have been claimed by them on schedule e as a part of a larger flowthrough loss from panorama in petitioner charles brumbaugh owned a membership inter- est in panorama the remaining membership interests in panorama were owned as follows by benjamin lingo and by lynx realty and management llc lynx a partnership for federal_income_tax purposes on date panorama filed form_1065 u s return of partnership income for pano- rama claimed no deduction for interest on this return petitioners now contend that panorama incurred interest_expenses of dollar_figure for the taxable_year and that of this amount or dollar_figure should have been deductible to petitioners as their distributive_share of panorama’s loss as a corollary of this position petitioners contend that the schedule_k-1 from panorama did not accurately represent the losses allocable to them petitioners now seek to claim in this deficiency case a deduction for the losses from panorama to which they believe they are actually entitled discussion panorama is a partnership within the meaning of sec_6231 it is thus subject_to the provisions of tefra concerning unified partnership proceedings see secs it appears that the irs did not commence partnership audit proceedings for this tefra partnership and did not issue a notice of final_partnership_administrative_adjustment fpaa with respect to panorama for likewise petitioners did not seek an administrative adjustment to panorama’s partnership items under sec_6227 and the time for doing so has now expired as a result the tax treatment of all partnership items with respect to the partnership is final in accordance with the tax_return filed by the partnership bedrosian v commissioner t c __ __ slip op pincite date a ny partnership items that were not adjusted are final and cannot be revisited in a collateral proceeding generally a partnership_item such as an interest_deduction is determined at the partnership level sec_6221 sec_6231 petitioners agree that if the tefra provisions apply to panorama then the parties would be bound by the partnership items including any mortgage interest reported on panorama’s return instead petitioners oppose respondent’s motion on the theory that panorama in substance met the requirements of the small_partnership_exception sec_6231 so that the tefra procedural rules do not apply to it if petitioners are correct there would be no fpaa and no partnership items see bedrosian v commissioner t c __ __ slip op pincite date and the tefra rules would not bar petitioners from asserting a claim to an additional interest_deduction the tefra provisions begin with the presumption that tefra applies to any entity that is required to file a partnership return sec_6231 but there is an exception for small partnerships a small_partnership is any partner- ship having or fewer partners each of whom is an individual other than a nonresident_alien a c_corporation or an estate of a deceased partner sec_6231 as is implicit in this exception a partnership will not be con- sidered to be a small_partnership if any partner during the taxable_year is a passthrough_partner see brennan v commissioner tcmemo_2012_187 aff’d sub nom 584_fedappx_573 9th cir sec_301_6231_a_1_-1 proced admin regs a passthrough_partner is a partnership estate_trust s_corporation nominee or other similar person through whom other persons hold an interest in the partnership and includes disregarded entities such as single-member llcs see sec_6231 ltd v commissioner tcmemo_2013_49 tigers eye trading llc v commissioner tcmemo_2009_121 panorama cannot satisfy the small_partnership_exception because it had during one passthrough_partner namely lynx on page two of its partner- ship return panorama answered yes to the question are any partners in this partnership also partnerships in response to the question what type of entity is this partner the schedule_k-1 for lynx states partnership petitioners admit that lynx is a partnership and that it held a partnership_interest in panorama during however they contend that lynx held such a nominal interest that in substance panorama satisfied the small part- nership exception but neither the internal_revenue_code nor the regulations pro- vide a de_minimis exception for passthrough partners and this court is not at liberty to create one either a partner is a passthrough_entity or it is not the court does not inquire into the entity’s ownership percentage or its upstream partners see bedrosian v commissioner t c at __ slip op pincite the presence of any passthrough_partner precludes the application of the small_partnership ex- ception of sec_6231 and renders the partnership subject_to tefra as a matter of law as the supreme court has observed a taxpayer is free to organize his affairs as he chooses but once having done so he must accept the tax consequences of his choice whether contemplated or not 417_us_134 because panorama had a passthrough_partner the small_partnership_exception does not apply and panorama remains a tefra partnership petitioners and respondent are both bound by panorama’s return petition- ers therefore cannot claim entitlement to additional passthrough losses from panorama on the theory that panorama should have claimed additional interest deductions although the result may seem harsh we must dismiss this portion of the case because we lack jurisdiction to decide partnership-level issues in this litigation see 94_tc_853 to reflect the foregoing an appropriate order will be issued
